





Exhibit 10.4


Great Plains Energy Incorporated
Kansas City Power & Light Company
KCP&L Greater Missouri Operations Company


Annual Incentive Plan
Amended effective as of January 1, 2018
Objective


The Great Plains Energy Incorporated (“Great Plains Energy” or the “Company”),
Kansas City Power & Light Company (“KCP&L”), and KCP&L Greater Missouri
Operations Company (“GMO”) Annual Incentive Plan (the “Plan”) is designed to
motivate and reward officers for the achievement of specific key financial and
business goals. By providing market-competitive target awards, the Plan supports
the attraction and retention of senior executive talent critical to achieving
Great Plains Energy’s strategic business objectives.


Eligible participants shall be those officers of Great Plains Energy, KCP&L
and/or GMO (“participants”), as approved by the Compensation and Development
Committee (“Committee”) of the Board of Directors.


Awards


Awards are recommended by the Committee and approved by the independent members
of the Board of Directors, and set as a percentage of the participant’s base
salary. Percentages will vary based on level of responsibility, market data and
internal comparisons.


Notwithstanding anything herein to the contrary and even in the event that none
of the Primary Goal(s) or none of the Secondary Goal(s) is achieved, the
Committee shall nevertheless retain the full discretion to pay bonus
compensation outside of the parameters of this Plan for the 2018 Plan Year.


Plan Year and Incentive Objectives


For 2018, the Plan Year will initially be the fiscal year beginning on January 1
and ending on December 31. Within the first 90 days of the 2018 Plan Year, the
Committee will recommend for approval by the independent members of the Board of
Directors specific annual objectives and performance levels that are applicable
to each participant. The amount of an individual participant’s award will be
determined based on performance against the specific objectives and performance
levels approved by the independent members of the Board of Directors. Objectives
and performance levels for the 2018 Plan Year will be fixed for the Plan Year
and, in addition to any possible changes to account for the anticipated merger
with Westar Energy, Inc. (the “Merger”) and the potential for two contingent
Stub Periods (as defined below), will be changed only upon the approval of the
independent members of the Board of Directors.


Contingent Stub Period


During 2018 and in connection with the Merger, the Committee may modify and
bifurcate the Plan Year (and related incentive objectives) to be two Contingent
Stub Periods (each a "Stub Period"). In the Committee's discretion, one Stub
Period may end on or shortly before the effective date of the Merger (the "First
Stub Period") and the second Stub Period may begin on or shortly following the
effective date of the Merger and end on December 31, 2018 (the "Second Stub
Period"). The Committee may modify and establish any incentive objectives and
the performance levels applicable to any participant for the First Stub Period
no later than February 28, 2018 and establish any incentive objectives and
performance levels applicable to




--------------------------------------------------------------------------------




any participant for the Second Stub Period no later than 60th day following the
commencement date of the Second Stub Period.


Each participant will be provided a copy of the applicable objectives and
performance levels within the first 90 days of the 2018 year or any Stub Period.


"Umbrella" Plan Funding for any Plan Year or Stub Periods


The Committee will utilize an “umbrella" funding structure under the Plan to
give the Committee additional structured flexibility with respect to determining
bonus amounts. The Committee has elected to utilize this funding approach for
the 2018 Plan Year, including for either or both of any Stub Period. Under this
funding structure, if initial objective performance goal(s) are achieved, Plan
award amounts will be "funded" at the superior (200%), subject to further
reduction based on Company and individual performance. Individual awards under
the Plan shall not exceed 200%. Umbrella funding allows the Committee to
exercise negative discretion and to differentiate bonus amounts among executives
based on individual performance and the Committee's assessment of the
individual’s achievements and overall contributions to the Company. If the
achievement level of the Primary Goal(s) does not meet threshold performance,
umbrella funding at the 200% level will not occur, and earned awards will be
paid based on the actual performance level of the Plan objectives for the Plan
Year or applicable Stub Period. Determination of final awards under the Plan are
subject to Committee discretion.


For each Plan year (or any Stub Period), the Committee will establish one or
more initial performance objective(s) (the “Primary Goal(s)”) that must be met
to fund the Plan at 200%. For 2018, there will be one Primary Goal: the
Company's earnings per share (EPS). Achievement of the Primary Goal(s) at the
threshold level will result in initial funding levels under the Plan at two
hundred percent (200%) of all target bonus payout levels. All other Officer
Annual Incentive Plan objective performance goals will be considered “Secondary
Goals”. The Committee will approve the Primary and Secondary goals after
reviewing management’s recommendations of objectives and targets and associated
risks and discussing the applicable goals and goal levels with the independent
members of the Board. The Committee will exercise negative discretion based on
achievement levels of the Secondary Goals and any other subjective factors the
Committee elects to take into account when determining earned awards.


Payment of Awards


Earned awards will be payable to each participant after the completion of the
Plan Year or Stub Period, as applicable, following the determination by the
Committee of the achievement level for the Primary Goal(s), the Secondary
Goal(s) and each of the relevant objectives relating thereto and the date
payment will be made. The awards will be paid, in the sole discretion of the
Committee, in cash, Company stock (in the form of “Bonus Shares” under the
Company’s Long-Term Incentive Plan, as may be amended or restated), or a
combination of cash and stock, except to the extent receipt of payment is
properly deferred under the Nonqualified Deferred Compensation Plan (the “NQDC
Plan”). (Note that any earned award for which a deferral election has been made
under the NQDC Plan will result in a cash award being deferred, as Bonus Shares
are not eligible to be deferred under such plan.)


An award for a person who becomes a participant during a Plan Year or Stub
Period, as applicable, will be prorated unless otherwise determined by the
Committee. A participant who retires during a Plan Year or Stub Period, as
applicable, will receive a prorated award unless otherwise determined by the
Committee. Prorated awards will be payable in the event of death or disability
of the participant. Proration shall be calculated using the number of months
elapsed in the year or Stub Period, as applicable, prior to the event,


2

--------------------------------------------------------------------------------




based on the following conventions: If the event occurs between the first and
fifteenth day of a month, it shall be deemed to have occurred on the first of
the month; and if the event occurs subsequent to the fifteenth day of a month,
it shall be deemed to have occurred on the first day of the following month. A
participant who terminates employment with the Company prior to the date awards
are paid shall forfeit all awards unless otherwise determined by the Committee
in its sole discretion.


The Company may deduct from the cash portion of the award all applicable
withholding and other taxes applicable to the entire award. Such withheld amount
must satisfy, but not exceed, the Company’s minimum tax withholding obligations
for federal and state income tax purposes. No Company common stock will be paid
under an award until the participant (or the participant’s successor) has paid
to the Company the amount that must be withheld under federal, state and local
income and employment tax laws or the participant and the Company have made
satisfactory provision for the payment of such taxes. As an alternative to
making a cash payment to satisfy the applicable withholding taxes, the
participant or the participant’s successor may elect to have the Company retain
that number of shares (valued at their Fair Market Value, as that term is
defined in the Company’s Long-Term Incentive Plan, as may be amended or
restated) that would satisfy the applicable withholding taxes, subject to the
Committee’s continuing authority to require cash payment notwithstanding
participant’s election.


To the extent the participant elects to have shares withheld to cover the
applicable minimum withholding requirements, and has not already done so, the
participant must complete a withholding election on the form provided by the
Corporate Secretary of the Company and return it to the designated person set
forth on the form no later than the date specified thereon (which shall in no
event be more than thirty days from the grant date of the award). The
participant may elect on such form to relinquish the minimum number of whole
shares of Company common stock having an aggregate fair market value (as
determined for tax purposes) on the applicable vesting or payment date that will
fully cover the amount required to satisfy the Company’s minimum tax withholding
obligations for federal and state income tax purposes arising on the applicable
vesting or payment date. To the extent no withholding election is made before
the date specified, the participant is required to pay the Company the amount of
federal, state and local income and employment tax withholdings by cash or check
at the time the participant recognizes income with respect to such shares, or
must make other arrangements satisfactory to the Company to satisfy the tax
withholding obligations after which the Company will release or deliver, as
applicable, to the participant the full number of shares.


The Company will, to the full extent permitted by law, have the discretion based
on the particular facts and circumstances, to require that each participant
reimburse the Company for all or any portion of any awards if and to the extent
the awards reflected the achievement of financial results that were subsequently
the subject of a restatement, or the achievement of other objectives that were
subsequently found to be inaccurately measured, and a lower award would have
occurred based upon the restated financial results or inaccurately measured
objectives. The Company may, in its discretion, (i) seek repayment from the
participants; (ii) reduce the amount that would otherwise be payable to the
participants under current or future awards; (iii) withhold future equity grants
or salary increases; (iv) pursue other available legal remedies; or (v) any
combination of these actions. The Company may take such actions against any
participant, whether or not such participant engaged in any misconduct or was
otherwise at fault with respect to such restatement or inaccurate measurement.
The Company will, however, not seek reimbursement with respect to any awards
paid more than three years prior to such restatement or the discovery of
inaccurate measurements, as applicable.


Administration




3

--------------------------------------------------------------------------------




The Committee has the full power and authority to interpret the provisions of
the Plan. The independent members of the Board of Directors have the exclusive
right to terminate, modify, change, or alter the plan at any time.




Adopted by the independent members of
the Board of Directors on February 13, 2018


By:    /s/John J. Sherman
John J. Sherman
Chair, Compensation and Development Committee


4

--------------------------------------------------------------------------------







Appendix


copyof2018aipltipoverviewfin.jpg [copyof2018aipltipoverviewfin.jpg]


5